Mr. Justice Pam delivered the opinion of the court. 2. Master and servant, § 766*—when refusal to direct verdict for defendant proper. In an action against a railroad company for injuries sustained by plaintiff alleged to have been caused by a pile of cinders in the track, over which he stumbled when he went between moving cars to disconnect the air hose in order to stop the train for the purpose of avoiding a collision, refusal of court to direct a verdict for defendant on the ground that plaintiff was charged with notice of the pile of cinders and that he assumed the risk, held not error, where there was evidence tending to show that plaintiff had not worked at the particular place in question for many months and that he had no knowledge of the pile of cinders, and it also appearing that a rule of the company had been posted in the form of a bulletin at various places on the line forbidding the dumping of cinders on tracks at the place in question.